Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Pages 2-5, filed 12/04/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.
Allowable Subject Matter
Claims 1, 3-10, 12-17 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the at least one semiconductor nanowire comprises two opposing first layers having a same composition of a first semiconductor material sandwiching a second layer of a second semiconductor material different from the first semiconductor material, 
the first semiconductor material comprises a first Group IV element and a second different Group IV element the second semiconductor material comprises the 
Claims 3-9 and 21 depend from claim 1, and therefore, are allowed for the same reason as claim 1.
Regarding claim 10: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the at least one semiconductor nanowire comprises two opposing first layers having a same composition of a first semiconductor material sandwiching a second layer of a second semiconductor material different from the first semiconductor material, 
the first layers and the second layer being arranged along the first direction first semiconductor material comprises a first Group IV element and a second different Group IV element, 
the second semiconductor material comprises the first Group IV element and the second Group IV element, and 
the amounts of the first Group IV element and second Group IV element are different in the first semiconductor material and the second semiconductor material”.


Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the first nanowires are composed of a first semiconductor sublayer comprising a first semiconductor material and second sublayers disposed on opposing sides of the first semiconductor sublayer having a same composition of a second semiconductor material, 
the second nanowires are composed of a third semiconductor material, and the first, second, and third semiconductor materials are different materials,
wherein the first semiconductor material is an alloy comprising a first Group IV element and a second Group IV element,
the second semiconductor material is an alloy comprising the first Group IV element and the second Group IV element,
the third semiconductor material is one of the first and second Group IV elements, and the amounts of the first Group IV element and second Group IV element are different in the first semiconductor material and the second semiconductor material”.

Claims 19-20 and claim 23 depend from claim 17, and therefore, are allowed for the same reason as claim 17.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826